DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08/16/2021 is acknowledged.  The traversal is on the grounds that the product cannot be made by a different process. 
This is found persuasive and the rejection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/847,359  (published as US-20210320619-A1), alternatively in view of Kunugi, JP-2002190612-A, and/or in view of Dong, US-20110198444-A1, Beck, US-20130056047-A1, .
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite “wherein the substrate is attached to the frame using one or more bars located along one or more sides of the frame to spread a force applied by fasteners attaching the substrate to the frame.”
It is unclear whether this claim positively recites fasteners, or whether this is limitation is a functional limitation, that would be met if using fasteners. For purposes of examination, the claim will be read “wherein the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame,” similar to claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11, 13-15, 20-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunugi, JP-2002190612-A.

Claim 1. Kunugi teaches an apparatus (Fig. 1 or, alternatively, prior art Fig. 6), comprising:
a substrate having one or more solar cells bonded thereto (skin material 1 having solar cells, not shown, bonded thereto);
and a frame for supporting the substrate and the solar cells (ribs 2 form a frame),
wherein the substrate is attached to the frame along one or more edges of the substrate (see Figs., noting that even though the substrate is not attached to the frame along the edge entirely, it is along two edges in Fig. 1 and partially along the edges in Fig. 6),
the frame has a cutout or opening under the solar cells (see Figs., as well as ¶5, “skin is provided only on one side, so that the heat radiation effect of the heat generated from the solar cell is reduced as shown in FIG.”; this is an improper machine translation, which is clearly evidenced by the dropping of reference character ‘1’ and ‘5’ from ‘Fig. 5.’ After performing a spot translation, it appears the correct translation is “since the skin material 1 is on only one side, the heat dissipation effect of the heat generated from the solar cell does not decrease as shown in Fig. 5”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (as heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent).  

Claim 2. Kunugi teaches the apparatus of claim 1, wherein the substrate is a flexible substrate (the skin material 1, carbon fiber reinforced plastics and aluminum alloys having high specific elastic modulus and specific strength are frequently used in order to make the space structure light, high elastic modulus and high strength; while “high elastic modulus” suggests a stiffer material, the purpose of the ribs is to increase stiffness, suggesting the skin is flexible relative to the ribs).  

Claim 8. Kunugi teaches the apparatus of claim 1, further comprising reinforcing materials or support members in the cutout or opening of the frame (see Figs. 1, 6, noting interior ribs).  

Claim 9. Kunugi teaches the apparatus of claim 8, wherein the substrate with the solar cells is attached to the reinforcing materials inside the frame (skin is joined to the ribs by adhesion; see ¶19, a plain reading suggesting this skin is also joined to the interior ribs, i.e. reinforcing material).  

Claim 10. Kunugi teaches the apparatus of claim 8, wherein the reinforcing materials incorporate shock absorbing materials to interface with the substrate and solar cells while stowed (material of the ribs are carbon fiber reinforced plastics or aramid fiber reinforced plastics having a high specific elastic modulus; see ¶12. Fiber-reinforced plastics in general have shock-absorbing characteristics compared to non-fiber-reinforced plastics, and thus appear to meet the claim limitations).  

Claim 11. Kunugi teaches the apparatus of claim 8, wherein the reinforcing materials allow radiative cooling at normal incidence from the solar cells, and block electron and proton radiation at non-normal incidence from reaching the solar cells (this is seen by ray-tracing from Figs., and while this is not explicitly described, the cross-sectional structure that allows this is substantially identical to that of Fig. 6B, suggesting this limitation is inherent).  

Claim 13. Kunugi teaches the apparatus of claim 1, wherein the frame, substrate, and solar cells comprise a solar panel for a spacecraft (see, e.g., Fig. 2).
Additionally, this is intended use and would be met by any structure fulfilling the limitations of claim 1 even without being used on a spacecraft. The examiner would suggest “a spacecraft comprising the apparatus of claim 1” or similar. 

Claim 14. Kunugi teaches a method (apparatus of Fig. 1 or, alternatively, prior art Fig. 6 is made, suggesting the claimed method steps), comprising:
bonding one or more solar cells to a substrate (bonding of one or more solar cells, not shown, to skin material 1);
and attaching the substrate and the solar cells to a frame for support (attaching the skin material 1 and the solar cells to ribs 2, which form a frame),
wherein the substrate is attached to the frame along one or more edges of the substrate (see Figs., noting that even though the substrate is not attached to the frame along the edge entirely, it is along two edges in Fig. 1 and partially along the edges in Fig. 6),
the frame has a cutout or opening under the solar cells (see Figs., as well as ¶5, “skin is provided only on one side, so that the heat radiation effect of the heat generated from the solar cell is reduced as shown in FIG.”; this is an improper machine translation, which is clearly evidenced by the dropping of reference character ‘1’ and ‘5’ from ‘Fig. 5.’ After performing a spot translation, it appears the correct translation is “since the skin material 1 is on only one side, the heat dissipation effect of the heat generated from the solar cell does not decrease as shown in Fig. 5”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (as heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent).  

Claim 15. Kunugi teaches the method of claim 14, wherein the substrate is a flexible substrate (the skin material 1, carbon fiber reinforced plastics and aluminum alloys having high specific elastic modulus and specific strength are frequently used in order to make the space structure light, high elastic modulus and high strength; while “high elastic modulus” suggests a stiffer material, the purpose of the ribs is to increase stiffness, suggesting the skin is flexible relative to the ribs).  

Claim 20. Kunugi teaches the method of claim 14, further comprising reinforcing materials or support members in the cutout or opening of the frame (see Figs. 1, 6, noting interior ribs), wherein the substrate with the solar cells is attached to the reinforcing materials inside the frame (skin is joined to the ribs by adhesion; see ¶19, a plain reading suggesting this skin is also joined to the interior ribs, i.e. reinforcing material).  

Claim 21. Kunugi teaches the method of claim 20, wherein the reinforcing materials incorporate shock absorbing materials to interface with the substrate and solar cells while stowed (material of the ribs are carbon fiber reinforced plastics or aramid fiber reinforced plastics having a high specific elastic modulus; see ¶12. Fiber-reinforced plastics in general have shock-absorbing characteristics compared to non-fiber-reinforced plastics, and thus appear to meet the claim limitations).  

Claim 22. Kunugi teaches the method of claim 20, wherein the reinforcing materials allow radiative cooling at normal incidence from the solar cells, and block electron and proton radiation at non- normal incidence from reaching the solar cells (this is seen by ray-tracing from Figs., and while this is not explicitly described, the cross-sectional structure that allows this is substantially identical to that of Fig. 6B, suggesting this limitation is inherent).  

Claim 24. Kunugi teaches a method (method of cooling according to structure of Fig. 1 or, alternatively, prior art Fig. 6), comprising:
transferring heat from one or more solar cells bonded to a substrate (transferring heat from solar cells, not shown, bonded to skin 1),
wherein the substrate is mounted on a frame for support (skin 1 is mounted on ribs 2, which form a frame, for support),
the substrate is attached to the frame along one or more edges of the substrate (see Figs., noting that even though the substrate is not attached to the frame along the edge entirely, it is along two edges in Fig. 1 and partially along the edges in Fig. 6), 
the frame has a cutout or opening under the solar cells (see Figs., as well as ¶5, “skin is provided only on one side, so that the heat radiation effect of the heat generated from the solar cell is reduced as shown in FIG.”; this is an improper machine translation, which is clearly evidenced by the dropping of reference character ‘1’ and ‘5’ from ‘Fig. 5.’ After performing a spot translation, it appears the correct translation is “since the skin material 1 is on only one side, the heat dissipation effect of the heat generated from the solar cell does not decrease as shown in Fig. 5”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (as heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Dong, US-20110198444-A1.

Claim 3. Kunugi teaches the apparatus of claim 1, but not wherein the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate, instead of by adhesive, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claim 4. Kunugi teaches the apparatus of claim 1, but not wherein the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claim 16. Kunugi teaches the method of claim 14, but not wherein the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate. Instead, Kunugi only teaches adhesive.  
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate, instead of by adhesive, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claim 17. Kunugi teaches the method of claim 14, but not wherein the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame. Instead, Kunugi only teaches adhesive.  
see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Beck, US-20130056047-A1.

Claim 5. Kunugi teaches the apparatus of claim 1, but not wherein the substrate has one or more tabs that are folded around and under the frame. Instead Kunugi is silent to this, as 
Beck teaches a photovoltaic module (see Fig. 3, esp. Fig. 3B); like Kunugi’s module, it has have a sealed perimeter. While Beck is concerned with moisture ingress in terrestrial systems, Beck teaches that the substrate may have one or more conductors 410, 415 having a portion which wrap around the side of the panel to the back of the module. This allows simplification of interconnection, as the conductors 410, 415 may be fed to the point they are electrically interconnected (see ¶25).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate has one or more tabs that are folded around and under the frame, in order to simply interconnection to other modules that may be present.

Claim 6. Modified Kunugi teaches or suggests the apparatus of claim 5, wherein the tabs include one or more electrical conductors for making electrical connections to the solar cells (per rejection of claim 5, above).  

Claim 7. Modified Kunugi teaches or suggests the apparatus of claim 5, wherein the tabs are attached to one or more sides of the frame (per rejection of claim 5, above).  

Claim 18. Kunugi teaches the method of claim 14, but not wherein the substrate has one or more tabs that are folded around and under the frame, the tabs include one or more electrical conductors for making electrical connections to the solar cells. Instead Kunugi is 
Beck teaches a photovoltaic module (see Fig. 3, esp. Fig. 3B); like Kunugi’s module, it has have a sealed perimeter. While Beck is concerned with moisture ingress in terrestrial systems, Beck teaches that the substrate may have one or more conductors 410, 415 having a portion which wrap around the side of the panel to the back of the module. This allows simplification of interconnection, as the conductors 410, 415 may be fed to the point they are electrically interconnected (see ¶25).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate has one or more tabs that are folded around and under the frame, the tabs include one or more electrical conductors for making electrical connections to the solar cells, in order to simply interconnection to other modules that may be present.

Claim 19. Modified Kunugi teaches or suggests the method of claim 18, wherein the tabs are attached to one or more sides of the frame (per rejection of claim 18, above).  

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Glenn, US-6313396-B1 (cited by applicant on IDS filed 04/13/2020).

Claim 12. Kunugi teaches the apparatus of claim 1, but not wherein the substrate has one or more conducting layers for making electrical connections to the solar cells, the substrate 
Instead Kunugi is silent to the electrical connection of the cells on the sheet.
Glenn teaches a photovoltaic array for spacecraft such as a satellite, and further teaches cells attached to a substrate 20, which is eventually bonded to frame, hence Glenn is substantially similar to Kunugi. Glenn further teaches the substrate has one or more conducting layers for making electrical connections to the solar cells (19 in Fig. 1), the substrate includes one or more insulating layers for insulating the conducting layers (18 and/or substrate 20 itself), and the conducting layers are embedded in the substrate or are on the substrate (see Fig. 2 or Fig. 1, respectively). Thus, Glenn teaches this is a suitable arrangement for electrical connection of cells on a sheet / substrate which is eventually connected to a frame for space applications.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate have one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate, as Glenn teaches this is a suitable manner to electrically connect the cells for space applications on a substrate which is later bonded to a frame.

Claim 23. Kunugi teaches the method of claim 14, wherein the substrate has one or more conducting layers for making electrical connections to the solar cells, the substrate 
Instead Kunugi is silent to the electrical connection of the cells on the sheet.
Glenn teaches a photovoltaic array for spacecraft such as a satellite, and further teaches cells attached to a substrate 20, which is eventually bonded to frame, hence Glenn is substantially similar to Kunugi. Glenn further teaches the substrate has one or more conducting layers for making electrical connections to the solar cells (19 in Fig. 1), the substrate includes one or more insulating layers for insulating the conducting layers (18 and/or substrate 20 itself), and the conducting layers are embedded in the substrate or are on the substrate (see Fig. 2 or Fig. 1, respectively). Thus, Glenn teaches this is a suitable arrangement for electrical connection of cells on a sheet / substrate which is eventually connected to a frame for space applications.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate have one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate, as Glenn teaches this is a suitable manner to electrically connect the cells for space applications on a substrate which is later bonded to a frame.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Collette, US-20020007845-A1, teaches an embodiment where a honeycomb panel has open spaces where the solar cells are placed to allow efficient radiative heat transfer out the rear side of the panel (see ¶58 and Figs. 7A-7B). It anticipates at least the independent claims.
Park, KR-19970026306-A, teaches a panel having holes in a backsheet for cooling solar cells, but it is for terrestrial use. Nevertheless, it still anticipates at least the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721